                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

IDC FINANCIAL PUBLISHING, INC.,
                   Plaintiff,
      v.                                           Case No. 15-cv-1085-pp
BONDDESK GROUP, LLC, TRADEWEB
MARKETS LLC D/B/A TRADEWEB
DIRECT, FIDELITY GLOBAL BROKERAGE
GROUP, INC. FIDELITY BROKERAGE
SERVICES LLC, and NATIONAL FINANCIAL
SERVICES LLC,
                   Defendants.


     ORDER GRANTING MOTION TO FILE DOCUMENTS UNDER SEAL
                        (DKT. NO. 137)


      On November 29, 2018, defendants National Financial Services LLC and

Fidelity Brokerage Services LLC (collectively Fidelity) filed this Unopposed

Motion to Restrict Certain Documents to Case Participants and the Court. Dkt.

No. 137. The court FINDS that good cause exists to restrict the proposed

documents to case participants and GRANTS the motion. The court ORDERS

that the clerk’s office shall restrict the documents filed at Dkt. Nos. 72, 74, 95,

and 99 to case participants and the court. The court further ORDERS that

Fidelity shall file corrected redacted versions of those documents.

      Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge

                                         1
